DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: In paragraph [0034], line 3, the period should be deleted.  In paragraph [0062], line 6, it is unclear if the base 11 is intended to refer to the frame 101 of paragraph [0058], line 4.  In paragraph [0077], line 5, “but” is grammatically incorrect.  In paragraphs [0024] and [0028], it appears that degrees should be referred to.  
Appropriate correction is required.
The drawings are objected to because reference numerals 11 (paragraph [0062], line 6) and 831 (paragraph [0081], line 2) are not shown.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The manner of operation of the handle is unclear for the reasons which follow.  In claim 1, line 9 and claim 8, line 2, it is unclear what constitutes the base.  Is the base intended to refer to the frame 101?  In claim 8, line 2, what is the “opposite side”?  In claim 1, the last three lines and claims 2-3, it is unclear what predetermined angle of rotation creates the claimed motor short circuit.  The claimed angle ranges of claims 2 and 3 apparently refer to the angle range of paragraph {0062}, line 5.  However, this angle range value is disclosed in paragraph [0062], line 7 and paragraph [0064], line 2 as launching the motor driven actuator, instead of creating a motor short circuit.  In claim 9, line 4, it is unclear what the difference is between “a preloaded push-push unit” and “a push-push unit” in claim 9, line 3.  See claim 10, line 2 also.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Line 3 of claims 2 and 3 should refer to degrees.  Claims 2 and 3 must end with a period.  The angle in claim 2, line 3 is unclear, since it appears to claim the angle as being less than 0.4 and greater than 2.3.  The angle in claim 3, line 3 is unclear, since it appears to claim the angle as being less than 0.5 and greater than 2.  
Provided all of the above objections and rejections are overcome, claims 1-11 would be allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Kwon 2012/0128344, Yoshino 10,815,702 and Johnsrud et al 8,919,047 teach other flush handle arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056.  The examiner can normally be reached on Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/L.A.G/               Primary Examiner, Art Unit 3675                                                                                                                                                                                         
/LLOYD A GALL/               Primary Examiner, Art Unit 3675                                                                                                                                                                                                        January 14, 2021